DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Suga et al [US 2016/0198743A1] in view of Miyazaki et al [US 2011/0129582A1], as evidenced by Protein NPL [Protein in Durum Wheat].
Suga et al teach a method for making pasta by preparing dough containing durum wheat flour (paragraph 0013, 0029), mixing 100 parts flour with 15-35 parts water (paragraph 0016) to provide dough with a moisture content of 13-26%, extruding the dough under a pressure of 35-100 kg/cm2 and a vacuum of -200 mm Hg or more (paragraph 0017), a vacuum level of -200 mm Hg being equivalent to -26.6 kPa, drying the extruded pasta to 80-97% of its initial mass (paragraph 0019), cooking the dried pasta (paragraph 0021), and freezing the cooked pasta to around -5°C (paragraph 0025). In addition, Durum wheat flour conventionally possessed 13.68 % protein, as evidenced by Protein NPL (page 2).

Miyazaki et al teach a method for producing instant noodles (title) by preparing dough including wheat flour (paragraph 0029), extruding the dough into noodles strings (paragraph 0029), exposing the extruded noodles to steam at a temperature of 140-180°C (paragraph 0037), drying the steamed noodles (paragraph 0052), a moisture content of 5-10% (paragraph 0053), and the steam treatment providing a texture, flavor, and reconstitution property rivaling that of fresh noodles (paragraph 0017-0019, 0054).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed steaming step into the invention of Suga et al, in view of Miyazaki et al, since both are directed to methods of making instant pasta noodles, since Suga et al already included steps for heating the noodles prior to consumption (paragraph 0027), since instant noodle preparation systems  commonly included exposing the extruded noodles to steam at a temperature of 140-180°C (paragraph 0037), and since Miyaaki et al teach that steaming provided a texture, flavor, and reconstitution property rivaling that of fresh noodles (paragraph 0017-0019, 0054), and since higher quality noodles would have provided increased consumer demand for the noodles of Suga et al, in view of Miyazaki et al.
It further would have been obvious to one of ordinary skill in the art that the combined method of Suga et al, in view of Miyazaki et al, would have also provided the effect of 10-30% gluten vitality since the combined method of Suga et al, in view of Miyazaki et al, used the same materials and processing steps as those claimed by applicant, since heating of proteins was commonly known to denature the proteins and make them insoluble, since applicant’s equation for GV was soluble crude protein/total crude protein (paragraph 0031 of the specification), and since steam heating the pasta of Suga et al, in view of Miyazaki et al, would have naturally resulted in a reduced amount of soluble proteins and thus a reduction in GV. 
Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 (particularly claim 1) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 (particularly claim 4) of 16/612,277 in view of Suga et al, Miyazaki et al, and Protein NPL. The ‘277 application does not explicitly claim 8-18% protein, an extrusion pressure of 60-160 kg/cm2, and steam at 105-160°C. Suga et al, Miyazaki et al, and Protein NPL teach the above mentioned concepts. It would have been obvious to one of ordinary skill in the art to incorporate the claimed protein amount, extrusion pressure, and steaming into the invention of ‘277, in view of Suga et al, Miyazaki et al, and Protein NPL, since all are directed to methods of making pasta and/or wheat flour, since claim 4 of ‘277 already included wheat flour and a gluten vitality of 18-35%, since wheat flour was commonly known to possess 10-15% protein as evidenced by Protein NPL, since claim 4 of ‘277 already included a step of forming noodles, since pasta noodles were commonly made by extrusion at a pressure of 35-100 kg/cm2 (paragraph 0017) as shown by Suga et al, since extrusion forming of noodles was faster and more efficient than hand forming of noodles, since steaming of extruded noodles was commonly practiced in the art as shown by Miyazaki et al, and since the steaming provided a texture, flavor, and reconstitution property rivaling that of fresh noodles (paragraph 0017-0019, 0054) as taught by Miyazaki et al.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on the same references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW E BECKER/Primary Examiner, Art Unit 1792